CATINNA, Commissioner.
The City of St. Matthews appeals from a judgment of the Jefferson Circuit Court, Chancery Branch, Third Division, dismissing annexation proceedings filed by the city.
This is a companion case to Corn et al. v. City of Windy Hills, Ky., 528 S.W.2d 668, this day decided, in that both cities attempted to annex practically the same ter*668ritory. This action was transferred from Chancery Branch, Fourth Division, to Chancery Branch, Third Division, for the purpose of being consolidated with the Windy Hills action. However, the court refused to consolidate and entered an order abating this action until a final judgment had been entered in the Windy Hills proceeding. The Windy Hills judgment approved annexation by that city of the tracts involved; thereupon, a judgment was entered dismissing the St. Matthews proceeding, and it is from that order of dismissal the City of St. Matthews appeals.
The appeal was filed on November 1, 1974, and a notation made on the record that it was placed with the Windy Hills file. There was a further notation that appellant’s briefs were due December 11, 1974. The City of St. Matthews did not file briefs. RCA 1.260(b) provides: “If the appellant fails to file his brief within the time allowed, the appeal may be dismissed.” Cf. Barker v. Lappas, Ky., 412 S.W.2d 263 (1967).
The appeal is dismissed.
All concur.